Citation Nr: 1410285	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-28 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands, to include as due to herbicide exposure and as secondary to diabetes mellitus.

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1966 to February 1970 and from July 1975 to July 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

On his VA Form 9, the Veteran indicated that he wanted to testify at a Travel Board Hearing.  A hearing was scheduled for September 1, 2010.  However, in an August 2010 written statement, the Veteran withdrew his hearing request.  Accordingly, the Board finds that the Veteran has withdrawn his hearing request and that the Board may proceed with a decision.  38 C.F.R. § 20.704 (e) (2013).

This case was previously before the Board in August 2011 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its August 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in the Republic of Vietnam.

2.  The most probative evidence does not show that that the Veteran's bilateral peripheral neuropathy of the hands is as likely as not due to active service or any incident thereof, including in-service herbicide exposure.

3.  The most probative evidence does not show that that the Veteran's bilateral peripheral neuropathy of the hands is as likely as not caused by or aggravated by his service-connected diabetes mellitus. 

4.  The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's cervical spine disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in August 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2011 remand was to allow for additional development of the Veteran's claims.  Specifically, the RO was instructed to obtain outstanding VA treatment records, including treatment records from the VA Outpatient Clinic in Klamath Falls, Oregon compiled since November 2007, and to schedule the Veteran for VA examinations to assess the etiology of the Veteran's peripheral neuropathy and cervical spine disability.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  Additionally, a VA examination request was made on August 18, 2011.  The RO was informed by the White City VA Medical Center that the Veteran wished to withdraw his appeal.  In a November 2011 telephone contact, the Veteran stated that he did not want to report for a VA examination and wanted the case decided on the information already associated with his claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2011 remand, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letters dated July 2006 and June 2007, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2006 and June 2007 letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran with regard to the issues adjudicated on the merits herein.  The Veteran's service treatment records and VA treatment records are of record.  VA provided the Veteran a VA examination in June 2008.  Additionally, VA requested examinations for the Veteran in July 2006 and August 2011.  The Veteran indicated that he did not want to report for these examinations.  The Board finds that VA has fulfilled its duty to assist the Veteran by providing him with sufficient opportunity to appear for VA examinations.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including peripheral neuropathy and arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Exposure to certain herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f) (2013). 

For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for acute or sub acute peripheral neuropathy if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2) (2013).

Notwithstanding the aforementioned provisions relating to presumptive service connection for herbicide exposure, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

Analysis 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Peripheral Neuropathy 

The Veteran asserts that the peripheral neuropathy of his hands is related to his period of active service, to include as due to herbicide exposure and as secondary to his service-connected diabetes mellitus.

The Veteran served in the Republic of Vietnam during the Vietnam War.  As a result, he is presumed by law to have been exposed to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  The record does not contain a diagnosis of acute or subacute peripheral neuropathy.  Furthermore, the regulations require the condition be manifested to a compensable degree within a year of the last date of exposure.  There is no evidence that acute or subacute peripheral neuropathy manifested within a year after the Veteran left Vietnam or within a year after his separation from service.  The Veteran stated during his June 2008 VA examination that he did not begin having numbness in his hands until 1998, which is more than 20 years after his separation from service.  Accordingly, the presumptions set forth in 38 C.F.R. §§ 3.303 and 3.309 (e)(2013), do not apply.  

The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses of peripheral neuropathy.  Furthermore, there is no medical nexus evidence linking the Veteran's peripheral neuropathy to active service or his service-connected diabetes mellitus.  With regard to his claim for secondary service connection, initially the Board notes that the Veteran's peripheral neuropathy of his hands predates his diabetes mellitus, which was not diagnosed until May 2006 or approximately eight years later.  

A May 1998 VA scar examination report noted that the Veteran stated he had difficulties with numbness in his left arm.  The Veteran also reported some numbness in his hands when elevated and during the night.  The examiner noted he would provide an addendum after the Veteran's pending nerve conduction studies were completed.  

A July 1998 private treatment report by Dr. Kaul, M.D., noted that nerve conduction studies indicated median nerve slowing in the wrist area.  Dr. Kaul diagnosed the Veteran with a left median nerve entrapment at the wrist, and noted that there was no evidence of left cervical radiculopathy.  

In a September 1998 addendum, the May 1998 VA examiner stated that nerve conduction studies showed a left median nerve entrapment at the wrist, but no evidence of cervical radiculopathy.  The examiner opined that the Veteran's left wrist nerve entrapment was not related to his history of gunshot to the left shoulder. 

The Veteran was provided a VA diabetes mellitus and peripheral nerve examination in June 2008.  The examiner noted that the Veteran reported that the numbness in his hands began in 1998.  The Veteran also stated that he had carpal tunnel surgery on his left wrist, which did not alleviate his symptoms.  The Veteran also reported that in the last few years he had begun noticing occasional numbness in his toes.  The Veteran was diagnosed with neuropathy of the hands and lower extremities.  The examiner opined that while lower extremity neuropathy was as likely as not due to the Veteran's service-connected diabetes, the neuropathy in his hands, previously diagnosed as carpal tunnel syndrome, was likely due to a cervical spine problem. 

A March 2009 VA orthopedic consultation record noted the Veteran reported having numbness and tingling in both hands for the last ten years.  The VA physician stated that this was probably not associated with the Veteran's right shoulder pain that had begun approximately nine months ago. 

The record does not contain probative medical evidence suggesting that the Veteran's peripheral neuropathy is etiologically related to service or caused or aggravated by his service-connected diabetes.  The Board notes that Veteran did not report for the most recent VA examination scheduled for the purpose of determining the nature and etiology of his peripheral neuropathy.  As a result, the only evidence indicating an association between his peripheral neuropathy and active service, to include his service-connected diabetes mellitus, are the Veteran's own assertions.  The Veteran is competent to describe symptoms such as numbness and tingling, which he is able to perceive through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of complex disorders and disabilities, to include neurological disorders such as peripheral neuropathy.  See 38 C.F.R. § 3.159(a)(1) (2013).  To the extent the Veteran asserts that his peripheral neuropathy is etiologically related to service, to include as secondary to his diabetes mellitus, the Board finds that he is not competent to render an etiological opinion.  As such, his assertions in this regard lack probative value. 

As the weight of the evidence is against finding that the Veteran's peripheral neuropathy is related to active service, to include as secondary to his diabetes mellitus, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).

Cervical Spine Disability 

The Veteran asserts that his cervical spine disability is related to his period of active service.  A November 2007 VA treatment record indicates that the Veteran was diagnosed with torticollis.  The June 2008 VA examination report also noted that the neuropathy in the Veteran's hands is more likely due to a cervical spine disability.  The Veteran has also asserted that VA medical personnel have diagnosed him with arthritis of the neck or cervical spine.  However, while an orthopedic consultation record indicates that the Veteran has been diagnosed with posttraumatic arthritis of the right shoulder, the medical evidence of record is silent for any reference of cervical spine arthritis.  The Board finds that the most probative evidence indicates that the Veteran does not have arthritis of the neck or cervical spine.  Nonetheless, in light of the Veteran's diagnosed torticollis, the Board finds that the first Shedden element is met.  
In regard to the second Shedden element, the Veteran asserts that he injured his head and neck during active service.  The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to a cervical spine disability.  Nonetheless, the Board notes that the Veteran is a combat Veteran, as evinced by his Combat Action Ribbon.  Accordingly, pursuant to the combat presumption of 38 U.S.C.A. § 1154 (West 2002) the Board finds that the second Shedden element is met.  

The Board notes that section 1154(b) (West 2002) only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, the third Shedden element, a nexus between the present disability and the injury, disease, or aggravation of a preexisting injury or disease, must still be shown.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

With respect to the third Shedden element, the record does not contain probative medical evidence suggesting that the Veteran's cervical spine disability is etiologically related to service.  The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to a cervical spine disability.  Although the Veteran reported having swollen or painful joints and a head injury on his June 1977 report of medical history, his February 1970 and July 1977 separation examinations indicated that his head, face, neck, and scalp were normal at discharge.  The evidence indicates that the Veteran did not complain of or seek treatment for neck pain until many years after his separation from service.  Specifically, a November 2007 VA treatment record notes that the Veteran reported that his neck pain began several weeks prior.  The 30-year lapse in time between service and the Veteran's first complaints of neck pain weighs against his claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999)

The Veteran did not report for the VA spine and joint examination scheduled to determine the nature and etiology of his cervical spine disability.  As a result, the only evidence indicating associations between his cervical spine disability and active service are the Veteran's own assertions.  The Veteran is competent to describe symptoms such as pain, soreness, and reduced range of motion, which he is able to perceive through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1) (2013).  The etiology of degenerative joint disease is a complex medical matter that does not lend itself to lay opinion.  To the extent the Veteran asserts that his cervical spine disability is etiologically related to service, the Board finds that he is not competent to render such opinion as to etiology.  As such, his assertions in this regard lack probative value. 

Finally, the Board notes that torticollis is not a chronic disease under 38 C.F.R. § 3.309 (a) and the evidence is against finding that the Veteran has arthritis of the cervical spine.  As such, the Board need not consider whether service connection for a cervical spine disability is warranted on a presumptive basis as a chronic disability  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

As the weight of the evidence is against finding that the Veteran's cervical spine condition is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).








ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the hand, to include as due to herbicide exposure and as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


